DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §102(a)(1), applicant substantially amended independent claims 1, 13 and 16 by adding specific limitations. 

Applicant argued (Remarks, pages 13-16) that the combination of a macro command that can be generated in Seo (US PG Pub. 2008/0294986) is limited. While in an embodiment of the disclosure, a user can freely input selecting or input text among all objects displayed on the screen. And the electronic device stores the screen updated according to the input together with the input, and by repeatedly receiving inputs and storing, it is possible to generate various combinations of macro commands (see Figs. 11, 12). (Remarks, page 14). 

After reviewing the amended claims and performing an update search, the examiner agrees that, although individual features could be found in one or more references, when considering all limitations recited in an independent claim, the claimed invention would be sufficient to distinguish with prior art references of the record. The rejections under §102 and §103 have been withdrawn. 

	The examiner noticed some issues under 35 U.S.C. §112 in the amended claims. See the rejection below under §112(b) and §112(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 12 depends from a cancelled claim 10. It appears claim 12 should depend from claim 1.

Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 further amended by adding “recognize the state of the second screen”. 

Antecedent limitations never mention any state of the second screen. The claimed “the state of the second screen” has insufficient antecedent basis. By reviewing the specification, the above added limitation appears to be based on a disclosure in the specification ([00111], The accessibility service module 515 may recognize the attribute, content, and the like of the object included in the screen, and may manipulate the recognized object). 

Independent claims 13 and 16 have an issue similar to claim 1. The claimed “the state” has insufficient antecedent basis.  

Claim 16 was amended by adding “receive a second user input which is an action of a user associated with one of the at least one,”. 

The term “one of the at least one” is ambiguous. By comparing claim 16 with a corresponding claim 1 or claim 13, it appears a word “object” is omitted after the term “at least one”. 



Allowable Subject Matter
Claims 1-9, 11-14, and 16-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIALONG HE whose telephone number is (571)270-5359.  The examiner can normally be reached on Monday-Thursday, 7:00AM-4:30PM, ALT. Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIALONG HE/Primary Examiner, Art Unit 2659